NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30232

                Plaintiff-Appellee,             D.C. No. 9:19-cr-00016-DWM-1

 v.
                                                MEMORANDUM*
JUDITH JOHANNA COSSETTE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Judith Johanna Cossette appeals from the district court’s order denying her

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Cossette asserts that she is entitled to compassionate release in light of her

vulnerability to COVID-19, amendments to the safety valve provision of 18 U.S.C.

§ 3553(f), and because she does not pose a danger to the community. She further

contends that the district court failed to consider her arguments or explain

adequately its decision to deny relief. The record reflects that the district court

considered each of Cossette’s arguments and sufficiently explained its

determination that, though Cossette’s medical conditions may constitute an

extraordinary and compelling reason for release, release was nonetheless

unwarranted in light of the 18 U.S.C. § 3553(a) sentencing factors, including the

seriousness of the offense and her history of threatening violence. See Chavez-

Meza v. United States, 138 S. Ct. 1959, 1965-67 (2018). The court did not abuse

its discretion in reaching this conclusion. See United States v. Keller, 2 F.4th 1278,

1284 (9th Cir. 2021) (district court may deny compassionate release based on the

§ 3553(a) factors alone); see also United States v. Robertson, 895 F.3d 1206, 1213

(9th Cir. 2018) (district court abuses its discretion only if its decision is illogical,

implausible, or without support in the record).

       AFFIRMED.




                                            2                                      21-30232